DETAILED ACTION
This non-final office action is in response to claims 1-18 filed on 09/15/2020 for examination. Claims 1-18 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.

Drawings
The drawings filed on 09/15/2020 have been accepted. 

Claim Objections
Claim 1 and 10 are objected because of following minor informality:
In line 11 and 17 of claim 1, examiner suggests to replace “with item ownership verification application” with - - with the item ownership verification application- -.
In line 14 and 20 of claim 10, examiner suggests to replace “with item ownership verification application” with - - with the item ownership verification application- -.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, it recites “ the database” at line 10. There is lack of antecedent for “the database” because there are multiple “database” cited prior, therefore it’s not clear which one it refers to. 
Regarding claim 1, it recites “ the text message” at line 19. There is lack of antecedent for “the text message” because there are multiple “a text message” cited prior, therefore it’s not clear which one it refers to. Claim 10 has similar limitations.
Dependent claim 2-9 and 11-18 are rejected for carrying same deficiencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US20160055470, hereinafter Lynn) in view of Shulman et al. (US20170032382, hereinafter Shu). 
Regarding claim 1 and 10, Lynn teaches a computerized method for implementing a text messaging application, database, and system for automated verification of product authenticity comprising: providing an item for sale (Lynn: a consumer brings a set of items to a cashier of a store; Para. 0013); representing the item with a unique identifier (ID) code (Lynn: each item is identified using UPC code or barcode; Para. 0032); detecting that the item is purchased (Lynn: once the item is paid, store server/POS device determine the consumer has purchased the item; Para. 0013, 0038, 0017-0018); assigning an owner of the item to that unique ID code (Lynn: once the purchase is determined completed, generating receipt data which includes purchase data and consumer data, wherein purchase data includes barcode and consumer data includes a telephone number of mobile phone and user name; Para. 0031-0033, 0097); storing an owner identifier, the unique ID code, and a mobile-device number of the owner (Lynn: generated receipt data (which includes purchase data and consumer data) is stored in a memory; Para. 0039); providing an item ownership verification application (Lynn: a consumer’s mobile phone can receive virtual receipt via a test message for tracking the purchase and returning the purchased item or download an application to obtaining the interactive virtual receipt, wherein the interactive virtual receipt includes a list of items purchased by the consumer, each item can be selected to access a web page that provide product information; Para. 0005, 0013, 0014, 0031, 0043, 0097); with item ownership verification application, providing an interface to the item ownership verification application in a purchaser's mobile device, wherein the interface comprises a virtual button with a hyperlink that causes a text message to be sent to the owner's mobile device (Lynn: consumer identifies the conversation on the mobile phone and selects the desired conversation, which triggers a text message generated and sent to the mobile phone with  information for generating a virtual receipt; Para. 0105-0106, 0016); via the interface to the item ownership verification application, receiving the unique ID code when the virtual button is clicked by the purchaser (Lynn: once the conversation from the list is selected, a text message is generated and sent to the mobile phone with information (includes a QR code ) for generating a virtual receipt; Para. 0072; 0075; 0077, 0079); with item ownership verification application, automatically generating and communicating a text message to the owner's mobile device using the mobile- device number, wherein the text message comprises the unique ID code (Lynn: a text message is generated and sent to the mobile phone with information (includes a QR code ) for generating a virtual receipt; Para. 0072; 0075); and displaying the unique ID code on the owner's mobile device (Lynn: the text message includes a QR code which is displayed on the mobile phone in response to the selection of the text message; Fig.5; Para. 0080, 0082, 0106).
Yet, Lynn does not explicitly teach storing information in a database and wherein the item ownership verification application accesses the database.
However, in the same field of endeavor, Shu teaches storing information in a database (Shu: a central database maintains a record of all transfers of tags (one tag for one item), tokens that associated with a specific tag, a specific mobile device or user; Fig. 1; Para. 0005, 0033) wherein the item ownership verification application accesses the database (Shu: a central server verify the authenticity based on the database records; Para. 0016, 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lynn to include storing information in a database and wherein the item ownership verification application accesses the database as disclosed by Shu. One of ordinary skill in the art would have been motivated to make this modification in order to verify authenticity using a database as suggested by Shu (Shu: Para. 0016). 
Regarding claim 2 and 11, combination of Lynn and Shu teaches the computerized method of claim 1. In addition, Lynn further teaches wherein the unique identifier code comprises a two-dimensional matrix code (Lynn: Para. 0072).
Regarding claim 3 and 12, combination of Lynn and Shu teaches the computerized method of claim 2. In addition, Shu further teaches wherein the two-dimensional matrix code is printed onto a sheet attached to the item (Shu: Para. 0005 and 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the two-dimensional matrix code is printed onto a sheet attached to the item as disclosed by Shu. One of ordinary skill in the art would have been motivated to make this modification in order to verify authenticity of product as suggested by Shu (Shu: Para. 0016).
Regarding claim 4 and 13, combination of Lynn and Shu teaches the computerized method of claim 3. In addition, Shu further teaches wherein the step of, via the interface to the item ownership verification application, receiving the unique ID code, further comprises: receiving a scan of the two-dimensional matrix code, wherein the scan is implemented via a digital camera of the purchaser's mobile device (Shu: Para. 0005).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include   wherein the step of, via the interface to the item ownership verification application, receiving the unique ID code, further comprises: receiving a scan of the two-dimensional matrix code, wherein the scan is implemented via a digital camera of the purchaser's mobile device as disclosed by Shu. One of ordinary skill in the art would have been motivated to make this modification in order to verify authenticity of product as suggested by Shu (Shu: Para. 0016).
Regarding claim 5 and 14, combination of Lynn and Shu teaches the computerized method of claim 4. In addition, Lynn further teaches wherein the two-dimensional matrix code comprises a QUICK RESPONSE CODE® (Lynn: Para. 0072).
Regarding claim 6 and 15, combination of Lynn and Shu teaches the computerized method of claim 1. In addition, Shu further teaches wherein the unique identifier comprises a Near- Field-Communication (NFC) tag (Shu: Para. 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the unique identifier comprises a Near- Field-Communication (NFC) tag as disclosed by Shu. One of ordinary skill in the art would have been motivated to make this modification in order to verify authenticity of product as suggested by Shu (Shu: Para. 0016).
Regarding claim 7 and 16, combination of Lynn and Shu teaches the computerized method of claim 6. In addition, Shu further teaches wherein the NFC tag is attached to the item (Shu: Para. 0020, 0005, 0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include  wherein the NFC tag is attached to the item as disclosed by Shu. One of ordinary skill in the art would have been motivated to make this modification in order to verify authenticity of product as suggested by Shu (Shu: Para. 0016).
Regarding claim 8 and 17, combination of Lynn and Shu teaches the computerized method of claim 1. In addition, Lynn further teaches wherein the interface to the item ownership verification application comprises a webpage interface (Lynn: Para. 0097). 
Regarding claim 9 and 18, combination of Lynn and Shu teaches the computerized method of claim 1. In addition, Lynn further teaches wherein the interface to the item ownership verification application comprises a mobile device application interface operative in the purchaser's mobile device (Lynn: Para. 0043, 0047, 0086, 0088). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown (US20140351135): confirming authenticity of the purchaser through SMS messaging
Prasad (US20170316477): verifying product authenticity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                 /TAGHI T ARANI/        Supervisory Patent Examiner, Art Unit 2438